         Case 1:20-cr-10271-DPW Document 41 Filed 02/03/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

___________________________________
                                    )
                                    )
UNITED STATES OF AMERICA            )
                                    )
v.                                  )                                No. 20-CR-10271
                                    )
DAVID DEQUATTRO,                    )
            Defendant               )
                                    )
___________________________________ )

 DEFENDANT’S REPLY TO THE GOVERNMENT’S OPPOSITION TO HIS MOTION
                           TO DISMISS

       Now comes the defendant David DeQuattro, by and through undersigned counsel, and

hereby respectfully submits this Reply to the Government’s Opposition to his Motion to Dismiss.

       The government’s argument against dismissal is entirely predicated on a newfound

theory which the Indictment does not so much as mention: namely, co-defendant Cedric

Cromwell’s alleged “agreement to use his influence as Chairman of the Tribe and President of

the Gaming Authority’s board of directors to ensure that the board did not terminate the

Contract.” Dkt. 36 at 5; see also id. at 9 (citing this same purported agreement not to “vote to

terminate the Contract” as constituting the “official act” required under McDonnell). But the

government’s sole citation in support of this allegation is a paragraph of the Indictment that says

nothing at all about a potential termination of the contract. See Dkt. 1 at ¶ 17 (“The objects of

the conspiracy . . . were for [Cromwell] to use his position and influence as Chairman of the

Tribe and President of the Gaming Authority to solicit and accept payments and other things of

value from the Company through [Mr. DeQuattro], in exchange for favorable action or inaction


                                             1
            Case 1:20-cr-10271-DPW Document 41 Filed 02/03/21 Page 2 of 5




on the Contract by the Gaming Authority . . . .” (emphasis added)).

       As outlined in detail in Mr. DeQuattro’s initial Motion, the only action or inaction by

Cromwell contained in the four corners of the Indictment is his allegedly cosigning a series of

checks for amounts due to Mr. DeQuattro’s Company under the applicable contract. The

government does nothing to contest Mr. DeQuattro’s argument that this ministerial action was

insufficient to constitute the quid pro quo required under Bravo or the official act required under

McDonnell. The government’s silence on this point should be taken as an implicit concession.

Similarly, the government does not suggest any relationship between the payments provided by

Mr. DeQuattro and the initial agreement between the Tribe and his Company (which pre-dated

Mr. DeQuattro’s first alleged payment by more than two months). Again, this silence constitutes

an implicit concession that there is no actionable quid pro quo in relation to the execution of the

contract.

       The government’s newfound theory cannot forestall dismissal for the simple reason that it

lacks any support in the Indictment. The only mention of termination in that document is the

simple allegation that the “Contract did not have a termination date” and instead “stated that

either party could terminate the Contract for cause with seven days’ notice, or ‘for convenience’

with one month’s notice.” Id. at ¶ 16. The charging document is silent with respect to whether

any termination was threatened, discussed, or even contemplated by the Gaming Authority, or

whether such possibility was communicated at any time to Mr. DeQuattro or anyone else at the

Company. See McDonnell v. United States, 136 S. Ct. 2355, 2372 (2016) (holding that official

act must relate to “something specific and focused that is ‘pending’ or ‘may by law be brought’

before a public official”). Indeed, there is not even any indication that Cromwell had the power


                                             2
         Case 1:20-cr-10271-DPW Document 41 Filed 02/03/21 Page 3 of 5




to terminate the contract with the Company. See id. at 2369 (holding that definition of official

act “conveys something within the specific duties of an official’s position—the function

conferred by the authority of his office” (emphasis added)); United States v. Gracie, 731 F.3d 1,

3 (1st Cir. 2013) (explaining that a quid pro quo exists “[w]hen a person with the power to do or

not do something demands a payment from the beneficiary of the exercise of that power as a

condition for continuing to do so” (emphasis added)). Such action would require the votes of

two other Gaming Authority Board members. Moreover, there is not an allegation in the

Indictment that anyone was considering rescinding the contract, that there were grounds to

rescind the contract, or that anyone was displeased with the Company’s implementation of the

contract. In short, the government’s new theory, therefore, is not only absent from the

Indictment, but also lacking any context capable of supporting a prosecutorial theory that the risk

of rescission was so real or foreseeable that payments would be made with the intent to influence

such a future contingency.

       Again, the only prospective action or inaction by Cromwell alluded to is his cosigning of

the checks. After Mr. DeQuattro’s Motion made clear the insufficiency of that allegation under

the charging statute, the government abruptly attempted to shift course and inject a new theory.

But the government’s Opposition does not change the fact that the specific allegations set forth

in the Indictment do not constitute a crime. For that reason, under the precedents cited in his

initial Motion, the charges against Mr. DeQuattro must be dismissed. See Dkt. 34 at 5-7.

       Permitting the government to abandon the factual predicate specifically outlined in the

Indictment would also raise the prospect of an impermissible constructive amendment. “[A]

court cannot permit a defendant to be tried on charges that are not made in the indictment against


                                             3
         Case 1:20-cr-10271-DPW Document 41 Filed 02/03/21 Page 4 of 5




him.” Stirone v. United States, 361 U.S. 212, 217 (1960). This prohibition “exists to preserve

the defendant’s Fifth Amendment right to indictment by grand jury, to prevent re-prosecution for

the same offense in violation of the Sixth Amendment, and to protect the defendant’s Sixth

Amendment right to be informed of the charges against him.” United States v. Brandao, 539

F.3d 44, 57 (1st Cir. 2008). Constructive amendments are “prejudicial per se and grounds for

reversal of a conviction.” United States v. Bucci, 525 F.3d 116, 131 (1st Cir. 2008) (citation

omitted). The defense respectfully submits that the government’s abrupt change from a theory

predicated upon Cromwell’s cosigning of checks as the requisite official act to reliance upon the

Gaming Authority’s mere non-termination of the contract would constitute a constructive

amendment. See Stirone, 361 U.S. at 217 (reversing Hobbs Act conviction where the defendant

was charged with “interfer[ing] with interstate transportation of sand,” but the court permitted

evidence of interference with interstate steel shipments).

       Here, the perils of constructive amendment have been transformed from potential to real

by the government’s decision to switch theories. The twenty-three page Indictment, containing

over sixty paragraphs of alleged overt acts, identifies only one action or inaction by Cromwell in

his official capacity with the Tribe and/or Gaming Authority: his cosigning of checks to Mr.

DeQuattro’s Company. To the extent the government believes the identity of the requisite

official act is somehow more ambiguous, such position would implicate the longstanding

Constitutional requirement that an indictment apprise the defendant, “with reasonable certainty,

of the nature of the accusation against him.” Russell v. United States, 369 U.S. 749, 766 (1962)

(citation omitted); see also id. at 768 (“Far from informing [the defendant] of the nature of the

accusation against him, the indictment instead left the prosecution free to roam at large—to shift


                                             4
         Case 1:20-cr-10271-DPW Document 41 Filed 02/03/21 Page 5 of 5




its theory of criminality so as to take advantage of each passing vicissitude of the trial and

appeal.”). The Due Process Clause entitles Mr. DeQuattro to fair notice of the charges on which

the government will seek to convict him.

       For the foregoing reasons, as well as those set forth in his initial Motion, Mr. DeQuattro

respectfully requests that the Court dismiss Counts 1, 4, and 5.



                                                      Respectfully Submitted,
                                                      DAVID DEQUATTRO
                                                      By His Attorney,

                                                      /s/ Martin G. Weinberg
                                                      Martin G. Weinberg, Esq.
                                                      Mass. Bar No. 519480
                                                      20 Park Plaza, Suite 1000
                                                      Boston, MA 02116
                                                      (617) 227-3700
                                                      owlmgw@att.net

Dated: February 3, 2021




                                 CERTIFICATE OF SERVICE

        I, Martin G. Weinberg, hereby certify that on this date, February 3, 2021, a copy of the
foregoing document has been served via Electronic Court Filing system on all registered
participants.
                                                     /s/ Martin G. Weinberg
                                                     Martin G. Weinberg, Esq.




                                              5
